Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 1 of 8 PageID #: 4272



                              IN THE UNITED STATES DISTRICT FOR THE
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

JASON LEE VAN DYKE,                                     §
                                                        §
                    Plaintiff,                          §
                                                        §
v.                                                      §         No. 4:18-CV-247-ALM
                                                        §
THOMAS CHRISTOPHER                                      §
RETZLAFF, a/k/a DEAN                                    §         (Expedited Relief Requested)
ANDERSON, d/b/a BV FILES, VIA                           §
FILES, L.L.C., and VIAVIEW                              §
FILES,                                                  §
                                                        §
                    Defendant.                          §

                                      MOTION TO QUASH SUBPOENA
           Nonparty, United States of America hereby moves pursuant to Fed. R. Civ. P. 45 and

28 U.S.C. § 517 for an order quashing the subpoena for documents and deposition testimony of

James McGibney filed by Defendant Thomas Christopher Retzlaff (“Defendant”) on June 18,

2020 (Dkt. 182).1

           The subpoena seeks a wide range of communications, information and materials

generated in connection with Mr. McGibney’s work as a witness with the Federal Bureau of

Investigation (“FBI”). The requested communications, information and materials are not
relevant to the matters in issue, in this action. Disclosure would divulge protected law

enforcement information unrelated to the matters in issue in this action, including information

concerning an FBI investigation of Defendant Retzlaff, as well as the identities and personal

information of potential victims, witnesses and law enforcement personnel. Additionally, the

subpoena commands the production of documents and a deposition on June 23, 2020, just three

business days after the subpoena was filed, severely prejudicing the ability of the government

(and Mr. Gibney) to obtain relief from this Court. For these reasons, discussed more fully below,


1
    The Plaintiff issued a similar subpoena to the local prosecutor’s office. See (Dkt. 173 and 180)



                                                            -1-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 2 of 8 PageID #: 4273



the government respectfully requests that the Court quash the subpoena docketed as Document

No. 182. Due to the severely limited time allowed by the subpoena and the imminent harm in

compliance with the subpoena, the United States requests expedited consideration of this motion

and an order either quashing the subpoena or relieving Mr. McGibney of any obligation under

the subpoena until these issues can be resolved. This motion is supported by the Declaration of

FBI Special Agent Walker Wicevich, attached hereto as Exhibit A.

                                           BACKGROUND

        On March 28, 2018, Plaintiff Jason Lee Van Dyke (“Plaintiff”) filed suit against

Defendant in the 431st State District Court of Texas. On April 10, 2018, Defendant removed the
case to federal court. Plaintiff’s claims revolve around allegedly harassing, false, and defamatory

statements and publications made by Defendant about Plaintiff. (Dkt. 113.)

        Plaintiff alleges that on or around December 20, 2017, Defendant filed a frivolous

grievance against him with the State Bar of Texas. Id. Plaintiff states that on or around March 8,

2018, the website “BV Files” located on www.viaviewfiles.net (“BV Files”) publically posted

confidential information. Id. Plaintiff alleges Defendant received this information in a letter

from the Board of Disciplinary Appeals (“BODA”) regarding Plaintiff’s bar grievance. Id.

Plaintiff also alleges that Defendant posted content on BV Files accusing Plaintiff of being a

Nazi, white supremacist, pedophile, drug addict, having a criminal record involving abusing

women, and that he was involved in revenge pornography and unwanted sexual solicitations. Id.

Plaintiff alleges Defendant emailed his employers at Karlseng, Leblanc & Rich, LLC, claiming

Plaintiff was a Nazi, a white supremacist, and that he had a criminal record involving abuse of

women. Plaintiff alleges his employer subsequently terminated his position because of

Defendant’s emails. Id. Plaintiff accuses Defendant of sending him harassing emails. Id.

Plaintiff alleges that Retzlaff and BV Files frequently target attorneys and other individuals who

have previously assisted victims of revenge pornography, including the target of this subpoena,

James McGibney. Id.
        Defendant denies the claims and alleges Plaintiff plotted to assassinate him. (Dkt. 139.)




                                                -2-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 3 of 8 PageID #: 4274



Defendant argues that BV Files’ content is protected speech immune from Plaintiff’s defamation

claims. Id. Defendant also claims that Plaintiff is a limited-purpose public figure and not

protected by his asserted defamation claims. Id. Neither Plaintiff’s claims nor Defendant’s

defenses allege that James McGibney is involved in any way in this case. 2

        The FBI has an ongoing criminal investigation against Defendant Retzlaff involving

allegations of computer-related crimes, including cyberstalking and online harassment. (Ex. 1, ¶

2.) Mr. McGibney is a cooperating FBI witness in the ongoing criminal investigation against

Defendant Retzlaff. (Id. ¶ 3.) The communications, information and materials exchanged

between Mr. McGibney and the FBI, requested by this subpoena, relate to criminal investigations
against Defendant Retzlaff and others. (Id. ¶ 4.) The FBI’s ongoing investigation of Defendant

Retzlaff includes communication, information and materials exchanged between Mr. McGibney

and various state law enforcement agencies. Id. The communications and materials exchanged

between Mr. McGibney and the FBI include a host of nonpublic information about the FBI’s

activities related to Defendant Retzlaff and other individuals. (Id. ¶ 5.) As confirmed by the FBI,

disclosure would jeopardize FBI investigations into Defendant Retzlaff and others, and assist in

evasion, by providing insight into law enforcement activities; how the investigations are being

conducted and by whom; what information the FBI has in relation to the investigations; the

techniques being used to gather the information; the identities and personal information

concerning sources, witnesses, victims, and law enforcement agents; and more. (Id. ¶ 5.) As also

confirmed by the FBI, disclosure would subject the individuals identified in the materials to

potential harassment and reprisal, and hinder the FBI’s investigations. (Id. ¶ 6.)

        On June 12, 2018, the FBI executed a search warrant at Defendant Retzlaff’s residence

in El Mirage, Arizona. (Id. ¶ 7.) While executing the search warrant, the FBI seized numerous

pieces of evidence including a computer. Defendant Retzlaff was present while the FBI searched

his residence. During execution of the search warrant, Defendant Retzlaff asked an FBI agent if

2
 Defendant and Mr. McGibney were involved in a separate, unrelated civil lawsuit in Tarrant County, Texas. See
McGibney v. Thomas Retzlaff, Cause No. 067-270669-14.




                                                     -3-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 4 of 8 PageID #: 4275



Mr. McGibney was behind the search warrant. The agent did not share any details of the

investigation with Defendant. (Id. ¶ 9.)

        On June 18, 2020, in connection with this unrelated civil action, Defendant Retzlaff filed

Mr. McGibney with a Notice of Issuance of Subpoena and Notice of Deposition Duces Tecum

(Dkt. 182.) (the “Subpoena”). The Subpoena commands Mr. McGibney produced records and

attend a deposition on June 23, 2020. The Subpoena encompasses law enforcement

investigations of Defendant Retzlaff; investigative methods and techniques, the identities and PII

of nonparty victims, witnesses and law enforcement officials, and law enforcement activities:


                All communication, emails and material exchanged between Mr.
                McGibney and all law enforcement, including the F.B.I and Special
                Agent Walker Wicevich. See (Dkt. 182-1, ¶ ¶ 11, 12, & 13).

                All communication, emails and material exchanged between Mr.
                McGibney and the F.B.I concerning Mr. Van Dyke. See (Dkt. 182-1, ¶ ¶
                12 & 13).

                All communication, emails and material exchanged between Mr.
                McGibney and the F.B.I showing how Defendant was associated with
                the BV Files blog. See Dkt. (182-1, ¶ ¶ 2, 3, 12 & 13).

                All documents pertaining to any technical, scientific, or investigative
                methods used to determine Defendant is associated with the “BV Files”
                blog located at www.ViaViewFiles.net. See (Dkt. 182-1, ¶ 4).

                All communication, emails and material reflecting any surveillance
                activities performed or supported by Mr. McGibney on Defendant or any
                of his family members. See (Dkt. 182-1, ¶ 15).

                All communication, emails and material exchanged between Mr.
                McGibney and Philip Klein, Brittany Retzlaff, and Collin Retzlaff. See
                (Dkt. 182-1, ¶ ¶ 8-10).

                All communication, emails and material exchanged between Mr.
                McGibney and all law enforcement. See (Dkt. 182-1, ¶ 13).

        In addition to allowing only three business days for compliance from the date of service,
the Subpoena comes three business days before this action’s discovery deadline.




                                               -4-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 5 of 8 PageID #: 4276



                                             ARGUMENT

        Under 28 U.S.C. § 517, “The Solicitor General, or any officer of the Department of

Justice, may be sent by the Attorney General to any State or district in the United States to attend

to the interests of the United States in a suit pending in a court of the United States, or in a court

of a State, or to attend to any other interest of the United States.” The government files this

motion to protect its substantial interests implicated by the Subpoena.

        “On timely motion, the court for the district where compliance is required must quash or

modify a subpoena that … requires disclosure of privileged or other protected matter, if no

exception or waiver applies,” Fed. R. Civ. P. 45(d)(3)(A)(iii); Whole Woman's Health v. Smith,
896 F.3d 362, 374 (5th Cir. 2018), as revised (July 17, 2018), cert. denied sub nom. Whole

Woman's Health v. Texas Catholic Conference of Bishops, 139 S. Ct. 1170, 203 L. Ed. 2d 198

(2019) (citing Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817–18 (5th Cir. 2004)).

Additionally, subpoenas are subject to the relevance and proportionality standards set forth in

Fed. R. Civ. P. 26. See, e.g., MetroPCS v. Thomas, No. 3:18-MC-29-K-BN, 2018 WL 2933673,

at *9 (N.D. Tex. June 12, 2018); Whitley v. Pinnacle Entm't, Inc., No. CV 15-595-BAJ-RLB,

2016 WL 6154938, at *2 (M.D. La. Oct. 21, 2016). Rodriguez v. Bryan Truck Line, Inc., SA-17-

CV-1103-XR, 2018 WL 7348032, at *2 (W.D. Tex. Sept. 18, 2018). Discovery is limited to

non-privileged matters that are both relevant to the claims or defenses and, additionally,

proportional to the needs of the case, taking into account, inter alia, the importance of the

discovery in resolving the issues and whether the burden of the proposed discovery outweighs its

likely benefit. Fed. R. Civ. P. 26(b)(1). Where good cause exists, a court may enter an order to

“protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense.” Fed.R.Civ.P. 26(c)(l). The Court may, inter alia, forbid the discovery, limit the scope

of discovery, and/or require the discovery to be taken in a different manner than that chosen by

the party seeking discovery. See Fed.R.Civ.P. 26(c)(l)(A-H); see also Robinson v. City of

Philadelphia, 233 F.R.D. 169, 171 (E.D. Pa. 2005) (denying deposition of plaintiff regarding her
conversations with the FBI); Cofield v. City of LaGrange, Ga., 913 F. Supp. 608, 611-618




                                                  -5-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 6 of 8 PageID #: 4277



(D.D.C. 1996) (denying access to sensitive governmental information).

        First, the information subject to the Subpoena is not relevant to the matters in issue in

this litigation. This is a defamation action having nothing to do with Mr. McGibney or the FBI,

Mr. McGibney’s work as a witness with the FBI, or any law enforcement investigations of

Defendant Retzlaff or others. None of the requested information bears on the claims or defenses

in this action. Instead, the subpoena seeks information concerning the FBI’s criminal

investigation of Defendant Retzlaff, the FBI’s execution of a search warrant upon Defendant

Retzlaff, what Mr. Retzlaff believes is Mr. McGibney’s role in that investigation and search

warrant, Mr. McGibney’s role in other criminal and civil matters, and identities and related
information of victims, witnesses and law enforcement agents. The subpoena is directed to

apparent personal matters between Defendant Retzlaff and Mr. McGibney unconnected to the

factual and legal issues in this action, and to obtaining protected information about the FBI’s

activities and ongoing investigation of Defendant Retzlaff and others.

        Second, the information subject to the subpoena is nonpublic protected law enforcement

information, the disclosure of which would cause substantial harm. Encompassed by the

subpoena are materials and information generated in connection with FBI investigations of

Defendant Retzlaff and others. The materials give a picture of information received by the FBI

in connection with investigations; steps taken in the investigations; how the investigations are

being conducted and by whom; what information the FBI has in relation to the investigations; the

techniques being used to gather the information; and the identities and personal information of

sources, witnesses, victims, and law enforcement agents. Disclosure would provide the target of

an FBI investigation unprecedented insight, would jeopardize the FBI’s activities, and would

subject individuals to potential harassment and reprisal. The harm in disclosure is substantial.

The Fifth Circuit recognizes that information relating to pending law enforcement investigations

is privileged and shielded from disclosure in civil matters such as this one. In re United States

Dep’t of Homeland Sec., 459 F.3d 565, 570 (5th Cir. 2006).
        Last, the timing of the Subpoena is highly prejudicial. The Subpoena allows three




                                                -6-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 7 of 8 PageID #: 4278



business days for compliance. Rule 45 provides that the district court shall quash or modify a

subpoena where, as here, the subpoena does not allow a reasonable time to comply. Fed. R. Civ.

P. 45(d)(3)(A)(i); Hamilton v. Ochsner Health Sys., Inc., CIV.A. 12-1398, 2012 WL 6725609, at

*3 (E.D. La. Dec. 27, 2012). “[S]erving a subpoena for a deposition five calendar days before …

the commanded deposition fails to allow a reasonable time to comply.” Traut v. Quantum

Servicing, LLC, 3:18-MC-14-D-BN, 2018 WL 1035134, at *9 (N.D. Tex. Feb. 23, 2018.). Here,

Defendant filed the subpoena three business days before the commanded deposition on the last

day set for discovery in this action.

                                          CONCLUSION
        For all the foregoing reasons, the United States requests that the Court quash the

Subpoena. Due to the insufficient time allowed by the Subpoena and imminent harm in

compliance with the Subpoena, the United States also requests expedited consideration of this

motion and, if necessary, an order relieving Mr. McGibney of any obligation under the subpoena

until such time as the Court may decide whether to quash the Subpoena.


                                                     Respectfully submitted,

                                                     STEPHEN J. COX
                                                     United States Attorney

                                                     /s/ Aimee M. Cooper
                                                     AIMEE M. COOPER
                                                     Assistant United States Attorney
                                                     Lead Attorney
                                                     Texas State Bar No. 24061167
                                                     United States Attorney’s Office
                                                     101 East Park Blvd., Suite 500
                                                     Plano, Texas 75074
                                                     Telephone: (972) 943-3597
                                                     Telefax: (972) 509-1209
                                                     aimee.cooper@usdoj.gov

                                                     ATTORNEYS FOR THE
                                                     UNITED STATES OF AMERICA




                                               -7-
Case 4:18-cv-00247-ALM Document 185 Filed 06/22/20 Page 8 of 8 PageID #: 4279



                             CERTIFICATE OF CONFERENCE

       I hereby certify that on June 22, 2020, I conferred with Defendant’s counsel, Jeffrey

Dorrell who opposes the motion, at least in part. Counsel for the Defendant represented that he

did not concur with the motion but, that he would “stipulate that we are not seeking documents

relating to McGibney’s acting as a witness in matters unrelated to Retzlaff. But McGibney’s

history of making false statements and using FBI complaints to retaliate against his hatred enemy

Retzlaff are relevant to McGibney’s as a witness against Retzlaff.”



                                                      /s/ Aimee M. Cooper
                                                      AIMEE M. COOPER


                                CERTIFICATE OF SERVICE

       I certify that on this 22th day of June, 2020, a true copy of this motion with attachments was

served on all counsel of record by way of the Court’s CM/ECF system.



                                                      /s/ Aimee M. Cooper
                                                      Aimee M. Cooper




                                               -8-
